DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/21/22 has been entered.
 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21-29 and 33-34 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 21, the following limitations “wherein the first graphics panel extends below the front portion of the display and is generally aligned therewith and is spaced from the back wall when the display is in the deployed condition, and the first side wall and the second side wall extend from the first graphics panel toward the back wall of the first portion when in the deployed position” are unclear and confusing. 
According to claim 21, the first graphics panel is a part of or a portion of the display, therefore how can the first graphics panel extend below the front portion of the display when the first graphics panel is considered to be the display? The first graphics panel (i.e. second portion) extends below the first portion in the deployed condition. Regarding claim 21, lines 12-13, it is unclear which “first side wall” and which “second side wall” the applicant is referring to in lines 12-13 of claim 21. Is the applicant referring to “the first side wall of the first portion” or “the first side wall of the first graphics panel”? Is the applicant referring to “the second side wall of the first portion” or “the second side wall of the first graphics panel”? The back wall of the first portion is above the graphic panel and the first and second side walls of the first graphics panel in the deployed condition, so how does the first and second side walls of the first graphics panel extend toward the back wall of the first portion in the deployed position? Appropriate correction is required. 


	Regarding claim 29, the metes and bounds of the following limitation “a front wall extending upward from each of the plurality of compartments” is unclear and confusing. The front walls extend upwardly from the shelves not the compartments. The compartments extend above the front walls. Appropriate correction is required. 
 	
	Claims 22-28 and 33-34 are rejected as being rejected upon a rejected base claim. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21-26, 28, and 33-34 are rejected under 35 U.S.C. 103 as being unpatentable over Grueneberg 7,007,615 in view of Volz 2016/0198870.

Regarding claim 21, as best understood, Grueneberg discloses a display (Fig 2, #12)  movable from a stowed condition (Fig 2) to a deployed condition (Fig 3) comprising:

a first portion (Figs 2 & 3, #16, #18, #20, #26 uppermost shelf, and #26 middle shelf (shown in Fig 3)) having a back wall (Fig 3, #16), a first side wall (Fig 3, #18) extending outward from the back wall (Fig 3, #16) to a front portion of the display, an opposing second side wall (Fig 3, #20) extending outward from the back wall (Fig 3, #16) to the front portion of the display and a plurality of vertically spaced compartments (annotated Fig 3 below) extending between the first side wall (Fig 3, #18) and the second side wall (Fig 3, #20); and,

a second portion (Fig 3, #26 lowermost shelf) (annotated Fig 3 below) hingedly connected to the first portion (Fig 3, #16) to enable the second portion (Fig 3, #26 lowermost shelf) (annotated Fig 3 below) to pivot below a portion (upper portions of the first portion that includes the middle shelf #26 (shown in Fig 3) and the areas above the middle shelf #26) of the first portion (Figs 2 & 3, #16, #18, #20, #26 uppermost shelf, and #26 middle shelf (shown in Fig 3)) and support the first portion (Figs 2 & 3, #16, #18, #20, #26 uppermost shelf, and #26 middle shelf (shown in Fig 3)) in the deployed position (the lowermost shelf #26 in Fig 3 provides support and stability to the first portion (Figs 2 & 3, #16, #18, #20, #26 uppermost shelf, and #26 middle shelf (shown in Fig 3)) in the deployed position (as shown in Fig 3), the second portion having a first panel (Fig 5, #26C), a first side wall (Fig 5, #26G) extending from the first panel (Fig 5, #26C) and a second side wall (Fig 5, #26H) extending from the first panel (Fig 5, #26C);

wherein the first panel (Fig 5, #26C) extends below a portion the front portion of the display (upper portions of the first portion that includes the middle shelf #26 (shown in Fig 3) and the areas above the middle shelf #26) and is generally aligned therewith and is spaced from the back wall (Fig 3, #16) (i.e. a distal portion of the first panel (Fig 5, #26C) is spaced from the back wall (Fig 3, #16)) when the display is in the deployed condition (Fig 3) , and the first side wall (Fig 5, #26G) of the first panel (Fig 5, #26C) and the second side wall (Fig 5, #26H) of the first panel (Fig 5, #26C) extend from the first panel (Fig 5, #26C) toward the back wall (Fig 3, #16) of the first portion  (Figs 2 & 3, #16, #18, #20, #26 uppermost shelf, and #26 middle shelf (shown in Fig 3)) when in the deployed position (Fig 3).

    PNG
    media_image1.png
    576
    736
    media_image1.png
    Greyscale

Grueneberg has been discussed above but does not explicitly teach wherein the first panel is a first graphics panel.

Volz teaches that it is old and well known in the art for shelves (#114) to have graphics thereon [0044].

 	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to attach graphics to the first panel (Grueneberg, Fig 5, #26C) of the second portion (Fig 3, #26 lowermost shelf) (annotated Fig 3 above) as taught by Volz in order to make the display of Grueneberg more aesthetically appealing and display advertising or product information.

Regarding claim 22, modified Grueneberg, discloses the display wherein the second portion (Grueneberg, Fig 3, #26 lowermost shelf) (Grueneberg, annotated Fig 3 above) includes a top end (Grueneberg, Fig 5, #26L) when in the deployed condition and the first portion (Grueneberg, Figs 2 & 3, #16, #18, #20, #26 uppermost shelf, and #26 middle shelf (shown in Fig 3)) includes a bottom end (Grueneberg, annotated Fig 3 below) when in the deployed position, and wherein the second portion (Grueneberg, Fig 3, #26 lowermost shelf) (Grueneberg, annotated Fig 3 above) is hingedly connected to the first potion (Grueneberg, Fig 3, #16) proximate the top end (Grueneberg, Fig 5, #26L) of the second portion (Grueneberg, Fig 3, #26 lowermost shelf) (Grueneberg, annotated Fig 3 above) and the bottom end (Grueneberg, annotated Fig 3 below) of the first portion (Grueneberg, Fig 3, #16).

    PNG
    media_image2.png
    742
    788
    media_image2.png
    Greyscale


Regarding claim 23, modified Grueneberg discloses the display wherein the first graphics panel (Grueneberg, Fig 5, #26C) of the second portion (Grueneberg,Fig 3, #26 lowermost shelf) (Grueneberg, annotated Fig 3 above) is adjacent the back panel (Grueneberg, Figs 2 & 3, #16) of the first portion (Figs 2 & 3, #16, #18, #20, #26 uppermost shelf, and #26 middle shelf (shown in Fig 3)) when in the stowed position (Grueneberg, Fig 2).

Regarding claim 24, modified Grueneberg discloses the display wherein the second portion (Grueneberg, Fig 3, #26 lowermost shelf) (Grueneberg, annotated Fig 3 above) is hingedly connected to the first portion (Grueneberg, Figs 2 & 3, #16) by a first tab (Grueneberg, Fig 5, #26L, rightmost) extending from the second portion (Grueneberg, Fig 3, #26 lowermost shelf) (Grueneberg, annotated Fig 3 above) that is positioned in a first slot (Grueneberg, Fig 6, #16B) in the first portion (Grueneberg, Fig 3, #16).


Regarding claim 25, modified Grueneberg discloses the display wherein the second portion (Grueneberg, Fig 3, #26 lowermost shelf) (Grueneberg, annotated Fig 3 above) is hingedly connected to the first portion (Grueneberg, Fig 3, #16) by a second tab (Grueneberg, Fig 5, #26L, leftmost) extending from the second portion (Grueneberg, Fig 3, #26 lowermost shelf) (Grueneberg, annotated Fig 3 above) and spaced from the first tab (Grueneberg, Fig 5, #26L, rightmost), and wherein the second tab (Grueneberg, Fig 5, #26L, leftmost)  is positioned in a second slot  (Grueneberg, #16A) (Grueneberg, col 4, lines 27-35) in the first portion (Grueneberg, Fig 3, #16).

Regarding claim 26, modified Grueneberg discloses the display wherein the first portion (Grueneberg, Figs 2 & 3, #16, #18, #20, #26 uppermost shelf, and #26 middle shelf (shown in Fig 3)) is formed from a rectangular sleeve.

In accordance to MPEP 2113, the method of forming the device is not germane to the issue of patentability of the device itself. Therefore, this limitation has not been given patentable weight.  Please note that even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product, i.e –the first portion---, does not depend on its method of production, i.e. –being formed from a rectangular sleeve--. In re Thorpe, 227 USPQ 964, 966 (Federal Circuit 1985). 


Regarding claim 28, modified Grueneberg discloses the display wherein some of the compartments (i.e. the middle compartment) are rectangular.

Regarding claim 33, modified Grueneberg discloses the display wherein the first portion (Grueneberg, Figs 2 & 3, #16, #18, #20, #26 uppermost shelf, and #26 middle shelf (shown in Fig 3)) is formed from a corrugated paper sheet (Grueneberg, col 1, lines 39-40) & (Grueneberg, col 3, lines 33-34).

Regarding claim 34, modified Grueneberg discloses the display wherein the second portion (Grueneberg, Fig 3, #26 lowermost shelf) (Grueneberg, annotated Fig 3 above) is formed from a corrugated paper sheet (Grueneberg, col 1, lines 39-40) & (Grueneberg, col 3, lines 33-34).



Claims 21 and 26-28 are rejected under 35 U.S.C. 103 as being unpatentable over Brande 5,259,631 in view of Kenner 2013/0270133.

Regarding claim 21, as best understood, Brande discloses a display (Fig 2) movable from a stowed condition (Fig 1) to a deployed condition (Fig 2) comprising:
a first portion (#16, #18, & #20) (col 2, lines 59-60) having a back wall (#16), a first side wall (#18) extending outward from the back wall (#16) to a front portion of the display,
an opposing second side wall (#20) extending outward from the back wall (#16) to the front portion of the display and a plurality of vertically spaced compartments (Fig 2, #28) extending between the first side wall (#18) and the second side wall (#20) (as shown in Fig 2); and,
a second portion (Fig 2, #14) hingedly connected to the first portion (#16, #18, #20, & #12) (as shown in Fig 2) to enable the second portion (Fig 2, #14) to pivot below the first portion (#16, #18, & #20) and support the first portion (#16, #18, & #20) in the deployed position (For clarification, the second portion (Fig 2, #14) is capable of pivoting below the first portion (#16, #18, & #20) and positioned underneath the first portion (#16, #18, & #20) to support the first portion (#16, #18, & #20) in the deployed position, the second portion (Fig 2, #14) having a first panel (Fig 2, #14) (central panel), a first side wall (Fig 2, #72, left) extending from the first panel (Fig 2, #14) (central panel) and a second side wall (Fig 2, #72, right) extending from the first panel (Fig 2, #14) (central panel); wherein the first panel (Fig 2, #14) (central panel) extends below a substantial portion of the front portion of the display and is generally aligned therewith and is spaced from the back wall (#16) when the display is in the deployed condition (Fig 2), and the first side wall (Fig 2, #72, left) of the first panel (Fig 2, #14) and the second side wall (Fig 2, #72, right) of the first panel (Fig 2, #14) extend from the first panel (Fig 1, #14) toward the back wall (#16) of the first portion (#16, #18, & #20) when in the deployed position (Fig 2).

Brande has been discussed above but does not explicitly teach wherein the first panel is a first graphics panel.

Kenner teaches that it is old and well known in the art for panels of a storage device to have graphics thereon (as shown in Fig 20).


    PNG
    media_image3.png
    739
    967
    media_image3.png
    Greyscale




It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to attach graphics to the first panel (Brande, Fig 2, #14, central panel) of the second portion (Brande, Fig 2, #14) of Brande as taught by Kenner in order to make the first panel (Brande, Fig 2, #14) and display of Brande more aesthetically appealing and display advertising or product information.

Regarding claim 26, modified Brande discloses the display wherein the first portion (Brande, #16, #18, & #20) is formed from a rectangular sleeve. 

In accordance to MPEP 2113, the method of forming the device is not germane to the issue of patentability of the device itself. Therefore, this limitation has not been given patentable weight.  Please note that even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product, i.e –the first portion---, does not depend on its method of production, i.e. –being formed from a rectangular sleeve--. In re Thorpe, 227 USPQ 964, 966 (Federal Circuit 1985). 


Regarding claim 27, as best understood, modified Brande discloses the display wherein the rectangular sleeve includes a first wing (Brande, Fig 2, #18, #20, & #28) having the first side wall (Brande,#18), the second side wall (Brande,#20), and the compartments (Brande, #28), and a second wing (Brande, Fig 2, # 16) having the back wall (Brande, Fig 2, #16) connected to a portion (Brande, #18) of the first wing along a fold line.

Regarding claim 28, modified Brande discloses the display wherein the compartments (Brande, Fig 2, #28) are rectangular. 


Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Brande 5,259,631 and Kenner 2013/0270133; and further in view of Baker 2,174,715.

Regarding claim 29, as best understood, modified Brande has been discussed above but does not explicitly teach the display further comprising a front wall extending upward from each of a plurality of shelves.

Baker teaches that it is old and well known in the art for a front wall (#3) to extend upwardly from a shelf #5 of compartments (#2), wherein the front wall (#3) displays indicia and/or product information as shown in Fig 1. 
 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to attach front walls (Baker, #3) to shelves (Brande, Fig 2, #30) of the compartments (Brande, Fig 2, #28) in order to display indicia and/or product information relating to products stored in the compartments as taught by Baker.
Response to Arguments
Applicant's arguments filed on 10/21/22 with respect to all claims have been considered but are moot in view of the new ground(s) of rejection.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEVIN K BARNETT whose telephone number is (571)270-1159. The examiner can normally be reached Monday-Friday 11am-7:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on 571-272-8227. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DEVIN K BARNETT/Primary Examiner, Art Unit 3631